Exhibit 10.5

PETROHAWK ENERGY CORPORATION

RESTRICTED STOCK AWARD AGREEMENT PURSUANT TO THE KCS ENERGY, INC. 2005 EMPLOYEE
AND DIRECTORS STOCK PLAN

This Restricted Stock Award Agreement (this “Agreement”), is made and entered
into on the execution date of the Stock Award Certificate to which it is
attached (the “Certificate”), by and between Petrohawk Energy Corporation, a
Delaware corporation (the “Company”), and the Director, Employee or Consultant
(“Grantee”) named in the Certificate.

Pursuant to the KCS Energy, Inc. 2005 Employee and Directors Stock Plan (the
“Plan”), the Administrator of the Plan has authorized the grant to Grantee of
the right to receive shares of the Company’s Common Stock (the “Award”), upon
the terms and subject to the conditions set forth in this Agreement and in the
Plan. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Basis for Award. This Award is made pursuant to the Plan for valid consideration
provided to the Company by the Grantee. Grantee hereby represents to the Company
that Grantee was an employee of KCS Energy, Inc. at the time of its merger with
and into the Company on July 12, 2006. By your execution of the Certificate, you
agree to accept the Restricted Stock Award rights granted pursuant to the
Certificate and this Restricted Stock Agreement and to receive the shares of
Restricted Stock of Petrohawk Energy Corporation designated in the Certificate
subject to the terms of the Plan, the Certificate and this Agreement.

Restricted Stock Award. The Company hereby awards and grants to Grantee, for
valid consideration with a value in excess of the aggregate par value of the
Common Stock awarded to Grantee, the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
Shares specified in the Certificate shall hereby be registered in the Grantee’s
name (the “Stock Certificate”), but shall be deposited and held in the custody
of the Company for the Grantee’s account as provided in Section 10 hereof until
such Restricted Stock becomes vested.

Vesting. The Restricted Stock shall vest and restrictions on transfer shall
lapse subject to the Vesting Schedule set forth in the Certificate. If the
Grantee shall cease Continuous Service on account of the Grantee’s death, Total
and Permanent Disability or Retirement (as such terms are defined in the Plan),
the Restricted Stock shall vest upon such event and the restrictions on transfer
shall lapse. Provided the Grantee is serving as an employee of the Company at
the time of a Change in Control, upon the occurrence of a Change in Control, the
Restricted Stock shall become 100% vested on such event and the restrictions on
transfer shall lapse. Except as otherwise provided in this Section, if the
Grantee ceases Continuous Service for any other reason, the Unvested Shares
shall be forfeited immediately.

Compliance with Laws and Regulations. The issuance and transfer of Common Stock
shall be subject to compliance by the Company and Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Common Stock may be
listed at the time of such issuance or transfer.

Tax Withholding.

Grantee agrees that, no later than the first to occur of (i) the date as of
which the restrictions on the Restricted Stock shall lapse with respect to all
or any of the Restricted Stock covered by this Agreement or (ii) the date
required by Section 5(b) below, Grantee shall pay to the Company (in cash or to
the extent permitted by the Administrator, by tendering Company Stock held by
the Grantee, including shares of Restricted Stock held in escrow that become
vested (“Share Withholding”), with a Fair Market Value on the date the
Restricted Stock vests equal to the amount of Grantee’s minimum statutory tax
withholding liability, or to the extent permitted by the Administrator, a
combination thereof) any federal, state or local taxes of any kind required by
law to be withheld, if



--------------------------------------------------------------------------------

any, with respect to the Restricted Stock for which the restrictions shall
lapse. The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Grantee any federal, state
or local taxes of any kind required by law to be withheld with respect to the
shares of such Company Stock. Payment of the tax withholding by a Participant
who is an officer, director or other “insider” subject to Section 16(b) of the
Exchange Act by tendering Company Stock or in the form of Share Withholding is
subject to pre-approval by the Administrator, in its sole discretion, in a
manner that complies with the specificity requirements of Rule 16b-3 under the
Exchange Act, including the name of the Participant involved in the transaction,
the nature of the transaction, the number of shares to be acquired or disposed
of by the Participant and the material terms of the Options involved in the
transaction.

Grantee may elect, within thirty (30) days of the Grant Date, elect to include
in gross income for federal income tax purposes an amount equal to the Fair
Market Value of the Restricted Stock less the amount, if any, paid by the
Grantee (other than by prior services) for the Restricted Stock granted
hereunder pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended. In connection with any such Section 83(b) election, Grantee shall pay
to the Company, or make such other arrangements satisfactory to the
Administrator to pay to the Company based on the Fair Market Value of the
Restricted Stock on the Grant Date, any federal, state or local taxes required
by law to be withheld with respect to such Shares at the time of such election.
If Grantee fails to make such payments, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Grantee any federal, state or local taxes required by law to be
withheld with respect to such Shares.

No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Grantee’s service at any time. In the event Grantee’s employment
with the Company is terminated by the Company, by Grantee or as a result of
Grantee’s death or disability (unless the acceleration provisions of Section 3
are applicable), no unvested shares of Common Stock shall become vested after
such termination of employment.

Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that:

(a) Agrees to Terms of the Plan. Grantee has received a copy of the Plan and has
read and understands the terms of the Plan, the Certificate and this Agreement,
and agrees to be bound by their terms and conditions. Grantee acknowledges that
there may be adverse tax consequences upon the vesting of Restricted Stock or
disposition of the shares of Common Stock once vested, and that Grantee should
consult a tax advisor prior to such time.

(b) Stock Ownership. Grantee is the record and beneficial owner of the shares of
Restricted Stock with full right and power to transfer the Unvested Shares to
the Company free and clear of any liens, claims or encumbrances and Grantee
understands that the stock certificates evidencing the Restricted Stock will
bear a legend referencing this Agreement.

(c) SEC Rule 144. Grantee understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock so long as
Grantee remains an “affiliate” of the Company or if “current public information”
about the Company (as defined in Rule 144) is not publicly available.

Compliance with U.S. Federal Securities Laws. Grantee understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Common Stock is expressly conditioned
upon compliance with the Securities Act and all applicable federal and state
securities laws. Grantee agrees to cooperate with the Company to ensure
compliance with such laws.

Forfeiture of Unvested Stock. Unless otherwise provided in an employment
agreement the terms of which have been approved by the Administrator, if
unvested Common Stock (“Unvested Shares”) standing in the name of Grantee on the
books of the Company does not become vested on or before the expiration of the
period during which the applicable vesting conditions must occur, such Unvested
Shares shall be automatically forfeited and cancelled as outstanding shares of
Common Stock immediately upon the occurrence of the event or time period after
which such Unvested Shares may no longer become vested.



--------------------------------------------------------------------------------

Restrictions on Unvested Shares.

(a) Deposit of the Unvested Shares. Grantee shall deposit all of the Unvested
Shares with the Company to hold until the Unvested Shares become vested, at
which time such vested shares shall no longer constitute Unvested Shares.
Grantee shall execute and deliver to the Company, concurrently with the
execution of this Agreement blank stock powers for use in connection with the
transfer to the Company or its designee of Unvested Shares that do not become
vested. The Company will deliver to Grantee the Stock Certificate for the shares
of Common Stock that become vested upon vesting of such shares.

(b) Restriction on Transfer of Unvested Shares. Grantee shall not transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber or
otherwise dispose of any of the Unvested Shares, except as permitted by this
Agreement.

Adjustments. The number of Unvested Shares shall be automatically adjusted to
reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchanges of shares or other
similar event affecting the Company’s outstanding Common Stock subsequent to the
date of this Agreement. If Grantee becomes entitled to receive any additional
shares of Common Stock or other securities (“Additional Securities”) in respect
of the Unvested Shares, the total number of Unvested Shares shall be equal to
the sum of (i) the initial Unvested Shares; and, (ii) the number of Additional
Securities issued or issuable in respect of the initial Unvested Shares and any
Additional Securities previously issued to Grantee.

Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Grantee understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Common Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bylaws, any other agreement between Grantee and the Company or
any agreement between Grantee and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

(b) Stop-Transfer Instructions. Grantee agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) Refusal to Transfer. The Company will not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares have been so transferred.

Modification. The Agreement may not be modified except in writing signed by both
parties.

Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by references, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by Grantee or the Company to the Plan Administrator for review. The
resolution of such a dispute by the Plan Administrator shall be final and
binding on the Company and Grantee.



--------------------------------------------------------------------------------

Entire Agreement. The Plan and the Certificate are incorporated herein by
reference. This Agreement, the Certificate and the Plan constitute the entire
agreement of the parties and supercede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency should exist
between the nondiscretionary terms and conditions of this Agreement, the
Certificate and the Plan, the Plan shall govern and control.

Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated on the signature page hereof or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); (c) one (1) business
day after deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile or telecopier.

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to its conflict of
law principles. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.

Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan and this
Agreement. Grantee has read and understands the terms and provisions thereof,
and accepts the Award subject to all the terms and conditions of the Plan and
this Agreement. Grantee acknowledges that there may be adverse tax consequences
upon exercise of the Award or disposition of the Shares and that Grantee should
consult a tax advisor prior to such exercise or disposition.



--------------------------------------------------------------------------------

EXHIBIT A

KCS Energy, Inc. 2005 Employee and Directors Stock Plan